In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered April 15, 1964, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered March 9, 1955, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. The sole contention raised by defendant on this appeal is that a confession was obtained from him in violation of his constitutional rights. Order affirmed. (People v. Nicholson, 11 N Y 2d 1067; People v. Rogers, 15 N Y 2d 690; People v. Dash, 16 N Y 2d 493.)
Beldoek, P. J., Ughetta, Hill and Hopkins, JJ., concur.